Citation Nr: 1425812	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst.

2.  Entitlement an evaluation in excess of 10 percent for left knee stress reaction with arthritis.

3.  Entitlement an evaluation in excess of 10 percent for right knee stress reaction with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, a travel board hearing, conducted by a Veterans Law Judge (VLJ), was held in Waco, Texas.  A transcript of the hearing is associated with the record.  

In September 2011, the Board denied the Veteran's claim for an increased evaluation for a thyroid disability and remanded her bilateral knee disability claims for further evidentiary development.  

In a September 2012 letter, the Board informed the Veteran that the VLJ who presided at the September 2011 hearing was no longer employed with the Board, and thus, she had the option to testify before another VLJ who would decide her case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2013).  Later that month, the Veteran indicated that she desired another hearing before a VLJ, and, in an October 2012 action, the Board remanded the Veteran's bilateral knee disability claims so that such a hearing may be provided to the Veteran.  However, in a January 2013 statement, the Veteran indicated that she no longer wanted to participate in another Board hearing.  Accordingly, the Veteran's hearing request is withdrawn and the Board's prior October 2012 remand directives have been substantially completed.  38 C.F.R. § 20.702(d); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Veteran's appeal has been returned to the Board.

This matter was originally before the Board on appeal from a May 2008 rating decision.  The Veteran appeared at a hearing before a Veterans Law Judge.  In September 2011, the Board issued a decision that, in part, denied entitlement to an increased rating for thyroid goiter with history of subclinical hyperthyroidism and thyroid cyst.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013, notifying her of an opportunity to receive a new hearing and/or a new decision from the Board regarding the September 2011 denial of her claim for an increased evaluation for a thyroid disability.  In a reply from the Veteran received by VA later that month, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In April 2014, the Board undertook vacatur of the part of the September 2011 Board decision which denied the Veteran's claim for an increased evaluation for a thyroid disability.  This decision satisfies that request.  

Additional note

During the pendency of the present appeal, the Veteran also perfected an appeal to the Board for the issue of whether new and material evidence had been presented to reopen a previously denied claim to establish service connection for allergies.  However, while the claims file was at the Agency of Original Jurisdiction (AOJ), she withdrew her appeal with regard to this issue.  See a March 2011 statement from the Veteran.  Because the Veteran's withdrawal with regard to this issue was received by the AOJ while the claims file was still located there, it was effective as a withdrawal at that time.  38 C.F.R. § 20.204(b) (2013).  
The issues of (1) entitlement an evaluation in excess of 10 percent for left knee stress reaction with arthritis and (2) entitlement an evaluation in excess of 10 percent for right knee stress reaction with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's thyroid disability has not caused tachycardia, emotional instability, fatigability, increased blood or pulse pressure, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, weight gain, sleepiness, gastrointestinal symptoms, decalcification of bones, kidney stones, or weakness, and continuous medication has not been required for control.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.119, Diagnostic Code 7900 (2013) .


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for her thyroid disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2008 letter complied with this requirement.

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claims, in the March 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a July 2009 VA examination as to the severity of her thyroid disability.  Neither the Veteran nor her representative has raised any issue with regard to the adequacy of this examination or the competency of the VA examiner, and the Federal Circuit has held that the Board need not explain why each medical opinion is adequate or affirmatively establish competency of a medical examiner unless the issue is raised by the veteran.  Sickels v. Shinseki, 643 F.3d 1362, 1365-1366 (Fed. Cir. 2011) (citing Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009)).  In any event, as discussed below, the July 2009 VA examination is adequate for rating purposes because the examiner reviewed the claims file, based his conclusions on consideration of the Veteran's prior medical history, and described the Veteran's thyroid disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board notes that it has been nearly five years since the Veteran was provided a VA examination in connection with her thyroid disability.  However, it is well-established that the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2013).  This regulation clearly contemplates the submission of "evidence" as the prerequisite for a reexamination and such a reading is consistent with the Court of Appeals for Veterans Claims' jurisprudence on this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA was required to provide a new examination only after the claimant submitted evaluations from his rehabilitation counselor regarding his mental condition).

Here, however, there is no evidence that the symptoms and manifestations of the Veteran's thyroid disability have increased in severity since the time of her previous examination.  This is in contrast to the evidence concerning her bilateral knee disabilities, as will be discussed in the Remand section.  Accordingly, the Board may proceed to adjudicate the Veteran's thyroid disability claim on the evidence of record.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the claim for an increased evaluation for a thyroid disability.  The Veteran was assisted by a representative from the Disabled American Veterans (DAV) during the hearing.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the symptomatology attributable to her thyroid disability. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which depicted the severity and manifestations of the Veteran's thyroid disability.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran's claim for an increased rating for her thyroid disability is thus ready to be considered on the merits.

Increased evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating is proper.

The Veteran's thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7900.  Under DC 7900, a 10 percent rating is warranted when there is tachycardia, which may be intermittent, and tremor, or when continuous medication is required for control.  A 30 percent rating requires tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating requires emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure. A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  DC 7900 does not explicitly provide for a 0 percent, or noncompensable, rating.  However, under 38 C.F.R. § 4.31, a noncompensable rating is authorized where, as here, the applicable criteria do not provide such a rating and the requirements for a compensable rating are not met.  For the following reasons, a uniform noncompensable rating is warranted for the Veteran's thyroid disability in this case.

Initially, the Board notes that it must also consider all other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 593.  Additional symptoms warranting a compensable rating under DCs 7901 to 7905, applicable to toxic and non-toxic adenoma of the thyroid gland, hypothyroidism, and hypoparathyroidism, include disfigurement of the head or neck, mental disturbance or sluggishness, bradycardia, weight gain, sleepiness, decalcification of bones, kidney stones, weakness, marked neuromuscular excitability, cataracts, and increased intracranial pressure.

On the July 2009 VA examination, the examiner indicated that he reviewed the claims file and that the Veteran had developed a thyroid goiter and cysts while in service and had a partial thyroidectomy on the right side.  On examination, there was no fatigability, neurologic, cardiovascular or gastrointestinal symptoms, medications, cold or heat intolerance, constipation, eye or vision abnormalities, tremor, or myxedema.  Weight was stable, the thyroid was not palpable, pulse and blood pressure were 125/75 and 66, respectively, and muscle strength was good.  The only symptoms noted due to the thyroid disability were hoarseness due to cysts on the left side and a small 4.5 x 2 cm scar in the mid lower anterior neck that was small and uncomplicated.  The diagnosis was remote history of thyroid goiter currently in remission.

The examination report was adequate and the conclusion that the thyroid goiter was in remission is entitled to substantial probative weight because the examiner reviewed the claims file, accurately recounted the prior medical history relating to the disability, and based his conclusion on this history and the detailed and relevant examination findings.  Stefl, 21 Vet. App. at 123.  Moreover, the lack of symptomatology listed any of the potentially applicable diagnostic codes supports the noncompensable rating, and this conclusion is consistent with the lay and medical evidence throughout the appeal period, as discussed below.

The medical evidence includes a series of private treatment notes from the Scott & White medical center.  Dr. Grimes' March 2008 treatment note indicates that the Veteran reported a sore throat, increased weight, increased somnolence, and a hoarse voice.  Blood pressure was 118/96, pulse was 76.  There was a palpable goiter on the neck, but no distinct thyroid nodules and no tenderness.  There was no change in reflexes, and no pretibial edema.  The diagnosis was goiter, possible hypothyroidism, and a cyst discovered incidentally.  A thyroid ultrasound report dated shortly thereafter contains an impression of a prominent nodule in the superior medial right thyroid lobe.  A fine needle aspiration biopsy was suggested.  The thyroid lobes were otherwise enlarged with heterogeneous echo-texture with small lesions.  Additional thyroid imaging later that month contained an impression of findings consistent with a mild diffuse toxic goiter as seen with Grave's disease, and correlation with TFT was again suggested.  A July 2008 fine needle thyroid biopsy report indicated that a hyperplastic nodular goiter was the favored diagnosis, but a follicular neoplasm could not entirely be excluded. 

Dr. Faiz's July 2008 treatment note indicate that the Veteran was experiencing symptoms of on and off weight gain, hoarseness, depression, and insomnia.  After reviewing the results of blood testing and a thyroid uptake scan and examining the Veteran, Dr. Faiz found that the Veteran had a right superior thyroid nodule, that she was "clinically euthyroid," and that, "biochemically, she has subclinical hyperthyroidism with mildly elevated uptake."  A September 2008 follow up evaluation similarly diagnosed subclinical hyperthyroidism.  A January 2009 surgical consult noted that office ultrasound showed multiple sub-centimeter nodules in both lobes of the thyroid with a dominant 1.7 centimeter nodule, consistent with possible follicular neoplasm or follicular lesion.  Based on these findings and complaints of recent hoarseness, video laryngoscopy was performed.  The impression was multinodular goiter with a dominant right thyroid follicular lesion, with re-biopsy recommended.  The biopsy was performed and the Veteran then underwent a January 2009 right thyroid partial lobectomy to remove the nodule, which was found to be benign.

"Euthyroid" indicates the presence of "normal thyroid gland function."  Hines v. Principi, 18 Vet. App. 227, 231 (2004) (citing Dorland's Illustrated Medical Dictionary 588 (28th ed. 1994)).  Thus, Dr. Faiz's conclusion of normal thyroid functioning, after reviewing the recent history of the Veteran's symptoms and thyroid testing, is consistent with the July 2009 VA examiner's findings and also indicated that the symptoms such as weight gain, fatigue, and depression described by the Veteran were not due to thyroid dysfunction, as the thyroid function was determined to be normal.  Given that Dr. Faiz described the Veteran's recent history and test results and rendered her conclusion based on these results, her opinion is also entitled to substantial probative weight.  Stefl, 21 Vet. App. at 123.

There is no contrary medical evidence in the record as to whether the Veteran's symptoms were attributable to thyroid dysfunction, but the Board must also consider the lay evidence, consisting of the Veteran's statements.  During the Board hearing and the examinations described above, the Veteran described symptoms of fatigue, depression, weight gain, and changes in her voice including raspiness and difficulty singing.  She also testified during the Board hearing as to her treatment at Scott and White, which included a recommendation of thyroid removal and taking thyroid medication, which she rejected, although she did have the largest cyst removed and tried herbal thyroid remedies.

The Veteran is competent to describe her symptoms of depression and voice difficulties including raspiness and hoarseness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board also finds that this testimony is credible.  However, as to the Veteran's testimony regarding whether these symptoms were caused by thyroid dysfunction, the Board must determine whether it is the type of medical matter as to which she is competent to testify.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that the relationship of symptoms such as fatigue, depression, and weight gain to thyroid dysfunction is the type of internal medical matter as to which lay testimony is not competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran's assertion that her depression, fatigue, and weight gain were due to thyroid dysfunction is not competent.  In any event, if the Veteran were competent to so testify, her general assertion of such a relationship would be of less probative value than the specific opinions of trained health care professionals based on examination and laboratory findings as described above.

As to the Veteran's voice difficulties in relation to the thyroid cyst, these symptoms do not themselves warrant a compensable rating under any potentially applicable diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2010) (chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane, warrants a 10 percent evaluation) and Diagnostic Code 6519 (a 60 percent rating is warranted for a constant inability to speak above a whisper).  Such symptoms for a compensable rating are not shown.  For example, in the private July 2008 medical records, the mucous membranes were moist and the oropharynx was clear.  While hoarseness was documented in that report as well as on the VA examination of July 2009, there is no reference of an inability to speak above a whisper.     

Thus, the medical and lay evidence reflects that the Veteran's thyroid disability has not caused any of the symptoms listed in the potentially applicable diagnostic codes, including tachycardia, emotional instability, fatigability, increased blood or pulse pressure, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, weight gain, sleepiness, gastrointestinal symptoms and weakness, decalcification of bones, kidney stones, or weakness, and has not required continuous medication for control.  A higher schedular rating is therefore not warranted under any potentially applicable diagnostic code.

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, there is no indication that the Veteran's thyroid disability has prevented her from working.  To the contrary, the record reflects that the Veteran remains employed as a school teacher.  Accordingly, further consideration of entitlement to TDIU is not required.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's thyroid disability are fully contemplated by the applicable rating criteria.  Symptoms of fatigue, depression, and weight gain described by the Veteran are listed in the applicable rating criteria, but the preponderance of the evidence reflects that they were not caused by her thyroid disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The only symptom not specifically contemplated by the potentially applicable diagnostic codes is the voice difficulties due to the thyroid nodule.  However, the diagnostic criteria pertinent to aphonia or hoarseness do not show that a compensable rating is warranted.  Further, the Veteran did not claim, and the evidence does not reflect, that this symptomatology caused marked interference with employment, frequent hospitalization, or that it otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's thyroid disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement an increased rating for thyroid goiter with history of subclinical hyperthyroidism with hyperhidrosis and thyroid cyst, currently rated noncompensable, is denied.
REMAND

After review of the record, the Board concludes that additional evidentiary and procedural development is necessary prior to adjudication of the Veteran's claims for increased ratings for bilateral knee disabilities in order to allow VA to fulfill its duty to assist the Veteran.  

The Veteran was most recently provided a VA examination in connection with her knee disabilities in July 2009 - nearly five years ago.  Magnetic resonance imaging (MRI) testing results dated in July 2011 reflect that the Veteran's bilateral knee disabilities have worsened since the July 2009 VA examination, to include increased ligamentous instability of the joints.  When the evidence indicates that a disability has worsened since the last examination, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

As the record reflects that the Veteran seeks regular medical treatment for her knees from private practitioners, she should be requested to identify any outstanding records pertinent to the issues remanded herein.  Based on her response, the AOJ should make attempts to obtain any identified records not already associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any and all private treatment records which may be pertinent to her claims.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  The AOJ must make two attempts to obtain the relevant private treatment records or make a formal finding that a second request for such records would be futile.  38 U.S.C.A. § 5103A(2)(B) (2012); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Schedule the Veteran for an appropriate VA examination to determine the frequency and severity of all manifestations associated with her right and left knee disabilities.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing, to include X-ray testing and magnetic resonance imaging (MRI) testing must be completed and reported within the examination report.  The examiner must address the manifestations and extent of the Veteran's bilateral knee disabilities in accordance with VA rating criteria.

A complete rationale must be provided for any opinions expressed.

3.  Inform the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Thereafter, readjudicate the Veteran's claims for increased evaluations.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


